966 F.2d 1452
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FASIG-TIPTON KENTUCKY, INC., Plaintiff-Appellee,v.John FERNUNG, doing business as Southland Farm;  Defendant-Appellee,Dorothy MacMackin, doing business as Hill Farms;  Defendant-Appellant,Dennis Alquist, doing business as Dennis Alquist Farm, Thirdparty-Appellee.
No. 91-6193.
United States Court of Appeals, Sixth Circuit.
June 16, 1992.

Before MERRITT, Chief Judge, MILBURN, Circuit Judge, and BAILEY BROWN, Senior Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed upon the opinion of the district court.